EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A replacement drawing was received on 2/28/2022.  This drawing is acceptable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wallace Noonan on 5/20/2022.

The application has been amended as follows: 
In Claim 16, in the last line of paragraph e), the following language has been deleted, “according to drawing figure 9”. 
The above change has been made in order to avoid an impermissible reference to the drawings in the claims. 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
New independent claim 24 has been allowed primarily for a plurality of hook and loop fasteners locking devices attached to a predetermined position on the opposing outer vertical side walls of the disposable cat litter box, whereby said locking devices interlock with opposing hook and loop fasteners locking devices on opposing inner vertical side walls of an attachable hood; an attachable hood for covering the open cat litter box, and means to secure the attachable hood to the open cat litter box, comprising a horizontal inwardly extending bottom locking flap integral with said upward extending hood vertical side wall and hook and loop fasteners locking devices, positioned in a predetermined location on the inner side of the hood opposing vertical side walls, whereby interlocking said hood vertical side walls to said hook and loop fasteners locking devices located in said predetermined position on the opposing outer vertical side walls of the disposable cat litter box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 24, 2022